Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2022 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states “wherein a light-shielding structure is placed on at least one of the back plate and the front housing, the light-shielding structure is arranged between the back plate and the front housing” and wherein the light-shielding structure arranged on one of the back plate and the front housing abuts against the other one of the back plate and the front housing. It is unclear to the examiner if “at least one of the back plate and the front housing” or  “on one of the back plate and the front housing” or “the other one of the back plate and the front housing” are the same limitations or different or if there are plurality of the back plate and front housing.
Additionally, claim 1 states “ wherein a light-shielding structure is placed on at least one of the back plate and the front housing, the light-shielding structure is arranged between the back plate and the front housing; and wherein the light-shielding structure arranged on one of the back plate and the front housing abuts against the other one of the back plate and the front housing.” It is unclear to the examiner how “the light-shielding structure is arranged between the back plate and the front housing” and also arranged on one of the back plate and the front housing abuts against the other one of the back plate and the front housing. The limitation “wherein a light-shielding structure is placed on at least one of the back plate and the front housing, the light-shielding structure is arranged between the back plate and the front housing” should not be with “and”  with the limitation “wherein the light-shielding structure arranged on one of the back plate and the front housing abuts against the other one of the back plate and the front housing.” Examiner interpreted the light-shielding structure is on the front housing and abuts against the back plate for rejection purpose. Applicant is requested to confirm the interpretation. Claims 4-20 are rejected being depend on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-7, 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US Pub No. 2007/0200969 A1 and Hsu hereinafter) in view of Tu et al (US Pub No. 2021/0168948 A1 and Tu hereinafter)
Regarding Claim 1, Hsu discloses (figs. 2-4B) a backlight module, comprising:
 a back plate (240); a front housing (204) arranged in front of the back plate and coupled to the back plate; wherein a light-shielding structure (250) is placed on at least one of the back plate and the front housing, the light-shielding structure is arranged between the back plate and the front housing (Shows in fig.3A), and wherein the light-shielding structure arranged on (disposed on) at least one of the back plate and the front housing abuts (be adjacent to) against the other one of the back plate and the front housing (see annotated fig.3A below).

    PNG
    media_image1.png
    669
    608
    media_image1.png
    Greyscale

or the light- shielding structures arranged on both the back plate and the front housing, the light-shielding structure arranged on the back plate abuts against the light-shielding structure arranged on the front housing. Hsu does not explicitly a membrane structure arranged between the back plate and the front housing and the light- shielding structure is arranged outside an edge of the membrane structure, and wherein the light-shielding structure comprises one or more light-shielding ribs, the one or more light-shielding ribs are of a regular and elongated structure and extend in an extension direction of a corresponding edge of the front housing.  However, Tu teaches (figs. 1-2, 6 and 20) a membrane structure (100) arranged between the back plate (12 or 01) and the front housing (10) and the light- shielding structure (102) is arranged outside an edge of the membrane structure, and wherein the light-shielding structure comprises one or more light-shielding ribs, the one or more light-shielding ribs are of a regular and elongated structure and extend in an extension direction of a corresponding edge of the front housing (see annotated fig.6 below).  

    PNG
    media_image2.png
    416
    730
    media_image2.png
    Greyscale

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a membrane structure arranged between the back plate and the front housing of Tu to device of Hsu in order to effectively solve the color different problem of the visible zone, so that decorative effects of a housing texture are more diversified.

Regarding Claim 4, Hsu/Tu discloses the backlight module according to claim 1. Hsu further teaches wherein the light-shielding structure is arranged at a side of the front housing facing the back plate (shows in fig.2).  
 

Regarding Claim 6, Hsu/Tu discloses the backlight module according to claim 1. Hsu further teaches wherein the light-shielding structures are arranged a side of the front housing facing the back plate and a side of the back plate facing the front housing respectively (shows in fig.3A).  

Regarding Claim 7, Hsu/Tu discloses the backlight module according to claim 4. Hsu further teaches (see annotated fig.3A below) wherein the front housing comprises: a first body portion with an annular structure, the light-shielding structure being arranged at a side of the first body portion facing the back plate; and a first peripheral portion arranged at a side of the light-shielding structure distal to a central axis of the backlight module, wherein the first peripheral portion extends from an edge of the first body portion toward the back plate in a direction perpendicular to a surface of the front housing, and the first peripheral portion is coupled to the back plate through first clamping assemblies([0032]).  

    PNG
    media_image3.png
    656
    744
    media_image3.png
    Greyscale


Regarding Claim 15, Hsu/Tu discloses the backlight module according to claim 1.  Hsu further teaches wherein an outer contour of the front housing is of a quadrilateral shape, there is a plurality of light-shielding structures arranged at an upper side, a left side and a right side of the front housing respectively (shows in fig. 2), and a back housing is arranged in back of the back plate and at least shields a lower edge of the front housing (shows in fig. 3A).  

Regarding Claim 16, Hsu/Tu discloses the backlight module according to claim 1. Hsu further teaches wherein an outer contour of the front housing is of a quadrilateral shape, and there is a plurality of light-shielding structures arranged at an upper side, a lower side, a left side and a right side of the front housing respectively (shows in fig.2).  

Regarding Claim 17, Hsu/Tu discloses the backlight module according to claim 1. Hsu teaches wherein an edge of the front housing comprises four secondary edges (four side edges of the front housing), there are three light-shielding ribs ([0032, four sides) corresponding to three of the four secondary edges respectively, and each light-shielding rib extends in an extension direction of the corresponding secondary edge (fog. 2 and 3A).  

Regarding Claim 19, Hsu/Tu discloses the backlight module according to claim 1. Hsu teaches wherein the light-shielding rib is provided with a uniform cross section in a rectangular shape (shows in fig.2).  

Regarding Claim 20, Hsu/Tu discloses the backlight module according to claim 1. Hsu further teaches the backlight module is a display panel.

Claims 5, 11-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. in view of TU et al and further in view of Jeong et al (US Pub No. 2013/0242226 A1 and Jeong hereinafter)
Regarding Claim 5, Hsu/Tu discloses the backlight module according to claim 1. Hsu/Tu does not explicitly disclose wherein the light-shielding structure is arranged at a side of the back plate facing the front housing. However, Jeong teaches (figs.1-7) wherein the light-shielding structure (1554) is arranged at a side of the back plate (102) facing the front housing (101). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the light-shielding structure is arranged at a side of the back plate facing the front housing of Jeong to device of Hsu/Tu in order to cut off path of light incident on a front of the liquid crystal display panel from a side of the liquid crystal display panel.
 
Regarding Claim 11, Hsu/Tu discloses the backlight module according to claim 1. Hsu/Tu does not explicitly disclose wherein a rubber block is arranged between the back plate and the front housing, at a corner of the back plate and at a side of the membrane structure, and the rubber block is arranged in such a manner as to avoid the light-shielding structure. However, Jeong teaches (figs.1-7) wherein a rubber block (1012) is arranged between the back plate (102) and the front housing (101), at a corner of the back plate and at a side of the membrane structure (1511), and the rubber block is arranged in such a manner as to avoid the light-shielding structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a rubber block is arranged between the back plate and the front housing of Jeong to device of Hsu/Tu in order to buffer the shock, when an external shock is applied.

Regarding Claim 12, Hsu/Tu/Jeong discloses the backlight module according to claim 11. Jeong further teaches (figs.1-7) wherein the rubber block is coupled to the back plate through second clamping assemblies ([0140]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the rubber block is coupled to the back plate through second clamping assemblies of Jeong to device of Hsu/Tu in order to buffer the shock, when an external shock is applied.
  
Regarding Claim 13, Hsu/Tu/Jeong discloses the backlight module according to claim 12. Jeong further teaches (figs.1-7) wherein the rubber block comprises: a first connection member extending in a first edge of the back plate and coupled to the back plate through a corresponding second clamping assembly (attachment features
); and a second connection member extending in a second edge of the back plate and coupled to the back plate through a corresponding second clamping assembly (attachment features), wherein the second edge is arranged adjacent to the first edge.  

    PNG
    media_image4.png
    351
    731
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a first and second connection members extending in a first edge of the back plate and coupled to the back plate through a corresponding second clamping assembly of Jeong to device of Hsu/Tu in order to buffer the shock, when an external shock is applied.

 Regarding Claim 14, Hsu/Tu/Jeong discloses the backlight module according to claim 11. Jeong further teaches (fig.7) wherein the membrane structure comprises: an over coating (OC) (sealant coating, [0198]) layer arranged between the front housing and the rubber block and fitted on the rubber block; and a membrane (1516) arranged between the OC layer and the back plate, and fitted on the front housing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the membrane structure comprises: an over coating (OC) of Jeong to device of Hsu/Tu in order to  cutting off the leakage of the light reflected by the front of the liquid crystal display panel.
 
Regarding Claim 18, Hsu/Tu/Jeong discloses the backlight module according to claim 11. Jeong further teaches (fig.7) wherein the rubber block abuts against the back plate and the front housing respectively. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the rubber block is coupled to the back plate through second clamping assemblies of Jeong to device of Hsu/Tu in order to buffer the shock, when an external shock is applied.
  
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. in view of TU et al and further in view of Hao et al (US Pub No. 2021/0096593 A1 and Hao hereinafter)
Regarding Claim 9, Hsu/Tu discloses the backlight module according to claim 7.  Hsu/Tu does not explicitly disclose wherein abutting ribs are arranged at a side of the light-shielding structure facing the first peripheral portion, the back plate comprises a second body portion and a second peripheral portion, the second body portion is arranged opposite to the first body portion in a front-to-rear direction, the second peripheral portion extends from an edge of the second body portion toward the front housing in the direction perpendicular to the surface of the front housing, and the second peripheral portion is arranged between each abutting rib and the first peripheral portion in such a manner that the second peripheral portion is coupled to the first peripheral portion through the first clamping assembly and abuts against the abutting rib. However, Hao teaches (figs. 1-9) wherein abutting ribs (35) are arranged at a side of the light-shielding structure (225) facing the first peripheral portion (12), the back plate (2) comprises a second body portion (22) and a second peripheral portion (21), the second body portion is arranged opposite to the first body portion in a front-to-rear direction (fig. 3), the second peripheral portion extends from an edge of the second body portion toward the front housing in the direction perpendicular to the surface of the front housing, and the second peripheral portion is arranged between each abutting rib and the first peripheral portion in such a manner that the second peripheral portion is coupled to the first peripheral portion through the first clamping assembly (34) and abuts against the abutting rib. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine he second peripheral portion is coupled to the first peripheral portion through the first clamping assembly and abuts against the abutting rib of Hao to device of Hsu/Tu in order to provide with a dismounting structure for disengaging the clamping member from the skirt under an external force so that the backplane is separated from the middle frame.

 Regarding Claim 10, Hsu/Tu/Hao discloses the backlight module according to claim 9. Hao discloses wherein the abutting ribs and the first clamping assemblies are arranged alternately in an extension direction of the light-shielding structure (fig.4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine wherein the abutting ribs and the first clamping assemblies are arranged alternately in an extension direction of the light-shielding structure of Hao to device of Hsu/Tu in order to provide with a dismounting structure for disengaging the clamping member from the skirt under an external force so that the backplane is separated from the middle frame.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. in view of TU et al and further in view of Huang et al (US Pub No. 2020/0081482 A1 and Huang hereinafter)
Regarding Claim 8, Hsu/Tu discloses the backlight module according to claim 7.  Hsu/Tu does not explicitly disclose wherein each first clamping assembly comprises: a slot formed in the back plate; and a buckle arranged at a side of the first peripheral portion proximate to the central axis and protruding from an inner surface of the first peripheral portion, wherein the buckle is clamped into the slot and abuts against an edge of the slot proximate to the front housing. However, Huang teaches (figs. 1-7) wherein each first clamping assembly comprises: a slot (1221) formed in the back plate (12); and a buckle (1321) arranged at a side of the first peripheral portion proximate to the central axis and protruding from an inner surface of the first peripheral portion, wherein the buckle is clamped into the slot and abuts against an edge of the slot proximate to the front housing (13, shows in fig.7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a slot formed in the back plate; and a buckle arranged at a side of the first peripheral portion of Huang to device of Hsu/Tu in order to a plurality of engaging holes and hooks for attaching the casings.


Response to Arguments
Applicant's arguments filed on 08/26/2022 have been fully considered but they are not persuasive. Applicant argues that none of the cited prior art disclose, “wherein the light-shielding structure comprises one or more light-shielding ribs, the one or more light-shielding ribs are of a regular and elongated structure and extend in an extension direction of a corresponding edge of the front housing.” Examiner respectfully disagrees. Hsu/Tu clearly teaches (see annotate figs below), “wherein the light-shielding structure comprises one or more light-shielding ribs, the one or more light-shielding ribs are of a regular and elongated structure and extend in an extension direction of a corresponding edge of the front housing.”  Applicant's arguments filed regarding  35 U.S.C. 112(b) have been fully considered but they are not persuasive. See above in the office action for examiner’s interpretation.           

    PNG
    media_image5.png
    363
    868
    media_image5.png
    Greyscale


    PNG
    media_image2.png
    416
    730
    media_image2.png
    Greyscale
                                                                                                                                                                                      
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINHEE LEE can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841